Citation Nr: 0527056	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  What rating is for assignment for post-traumatic stress 
disorder from October 22, 2003?

2.  What rating is for assignment for bilateral hearing loss 
from November 21, 2001?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, granting entitlement to service 
connection for bilateral hearing loss and assigning a 
noncompensable evaluation therefor, effective from November 
21, 2001.  

During the appeal which followed, the veteran also raised a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD), and by rating action in February 
2005, service connection was granted for PTSD, with 
assignment of a 30 percent rating from March 22, 2004.  By 
subsequent determination, the RO modified the effective date 
of the grant of service connection for PTSD to October 22, 
2003.

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2005.  At such 
hearing, the veteran submitted additional documentary 
evidence with a waiver of initial RO review as to that 
evidence.  

The appeal in its entirety is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



REMAND

The veteran has submitted authorization and release forms to 
VA, by which he has in effect requested assistance from VA in 
obtaining pertinent treatment records.  No such assistance is 
indicated to have been afforded by VA to this date.  While 
the veteran testified in June 2005 that all private 
audiological records were contained within his claims folder, 
and while private audiological records are of record, no 
records from his private otolaryngologist (Michael Toubbeh, 
M.D.) from the Group Health Cooperative are on file.  

Similarly, Everett Early, M.D., a private treating 
psychologist provided a July 2004 report regarding the 
veteran's PTSD, but no attempt has been made to date by VA to 
obtain all pertinent treatment records from that 
psychologist.  In this regard, the Board notes that Dr. Early 
reports treating the veteran beginning in April 2004.  
Further assistance to the veteran in this regard is deemed 
necessary.  

Additional VA examinations are likewise found to be in order.  
In this regard, both VA audiological examinations conducted 
in the context of the instant appeal were performed without a 
review of his claims folder.  Regarding his PTSD, 
clarification is needed as to the severity of such 
disability, in view of varying scores assigned by examining 
and treating medical practitioners on the Global Assessment 
of Functioning scale.  Further medical input is also 
advisable as to whether either disability markedly interferes 
with the veteran's employment.

From a procedural standpoint, it is demonstrated that, 
despite the veteran's complaints of a marked interference 
with employment due to each disability, no consideration has 
been afforded to date the question of the veteran's 
extraschedular entitlement.  Similarly, consideration of the 
holding in Fenderson v. West, 12 Vet.App. 119 (1999), as to 
the possibility of assignment of staged ratings, is lacking.  
Lastly, notice of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as to the 
PTSD matter is insufficient, given that the veteran was never 
properly advised of the division of responsibility between VA 
and himself in obtaining records from Federal and non-Federal 
sources.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  

On the basis of the foregoing, this appeal is REMANDED for 
the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be notified in writing of what 
information and evidence are still needed 
to substantiate his claims for initial 
schedular and extraschedular ratings for 
PTSD and bilateral hearing loss.  The 
veteran must also be notified what 
portion of any necessary evidence VA will 
secure, and what portion he himself must 
submit.  He must be advised to submit all 
pertinent evidence not already on file 
that he has in his possession, and that, 
if requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  With VA Forms 4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs, already 
executed by the veteran, all pertinent 
examination and treatment records 
compiled by E. Early, PhD, 4719 
University Way, NE, Suite 206, Seattle, 
Washington, 98105-4400, and M. Toubbeh, 
M.D., Group Health Cooperative, 2700 
152nd Avenue, NE, Redmond, Washington 
98052, must be obtained for inclusion in 
the veteran's claims folder.  

3.  Any records of VA medical examination 
or treatment not already on file which 
pertain to the veteran's service-
connected hearing loss or PTSD must be 
obtained for inclusion in his claims 
folder.  

4.  Thereafter, the veteran must be 
afforded VA audiological and psychiatric 
examinations for the purpose of 
identifying the nature and current 
severity of his service-connected 
bilateral hearing loss and PTSD, 
respectively.  The claims folder in its 
entirety must be made available to and 
reviewed by each examiner in the study of 
this case.  Such examinations are to 
include a detailed review of the 
veteran's history and current complaints, 
as well as comprehensive clinical or 
mental status evaluations, as the case 
may be, and any and all indicated 
diagnostic testing.  All pertinent 
diagnoses must be set forth.  

The psychiatric examiner must assign a 
score on the Global Assessment of 
Functioning Scale, due exclusively to the 
impairment resulting from the veteran's 
PTSD.  

Both examiners are asked to provide a 
professional opinion as to the following, 
providing a rationale for such opinion:

Is it at least as likely as not 
that the disorder in question 
(either hearing loss or PTSD) 
alone results in a marked 
interference with the veteran's 
employment?

Use by the examiners of the 
"at least as likely as not" 
language is required.  

5.  Lastly, the questions of what 
schedular and extraschedular ratings are 
for assignment for PTSD from October 22, 
2003, and for bilateral hearing loss from 
November 21, 2001, must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority, 
including the VCAA and Fenderson.  
Regarding the veteran's extraschedular 
entitlement, such action must include a 
written determination as to whether a 
referral to VA's Under Secretary for 
Benefits or Director, Compensation and 
Pension Service, is warranted.  If any 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


